  Case 19-29735         Doc 15       Filed 10/30/19 Entered 10/30/19 14:49:25         Desc Main
                                       Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )       Case No.: 19-29735
         Tishanna L Winford,                   )
                                               )       Chapter 13
                                               )
                        Debtor.                )       Judge Deborah L. Thorne


                                        NOTICE OF MOTION

TO:      Tishanna L Winford, 4724 W Congress Parkway, Apt 2 Chicago, IL 60644, via US mail
         Marilyn O Marshall, via ECF clerk’s electronic delivery system
         U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
         delivery system
         See attached service list

        PLEASE TAKE NOTICE that on November 6 at 9:30 AM I shall appear before the
Honorable Deborah L. Thorne at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 613,
Chicago, Illinois, or any judge presiding and then and there present the Motion, a copy of which
is attached hereto.

                                                       By:   /s/ David H. Cutler_
                                                             David H. Cutler
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St,
                                                             Skokie, IL 60076
                                                             Phone: (847) 673-8600



                                     CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice upon the parties named above on October 30, 2019
before the hour of 6:00 p.m.


                                                       By:   /s/ David H. Cutler
                                                             David H. Cutler, esq.,



                                                   1
  Case 19-29735         Doc 15      Filed 10/30/19 Entered 10/30/19 14:49:25          Desc Main
                                      Document     Page 2 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )       Case No.: 19-29735
         Tishanna L Winford,                   )
                                               )       Chapter 13
                                               )
                        Debtor(s)              )       Judge Deborah L. Thorne


                                    MOTION TO EXTEND STAY

         NOW COMES the Debtor, Tishanna L Winford, by and through her attorneys, the law

         office of CUTLER & ASSOCIATES, LTD., and in support of her Motion, states as

         follows:

         1)    The Court has jurisdiction over the proceeding pursuant to 28 USC 1334 and the is

               a “core proceeding” under 28 USC 157(b)(2).

         2)    The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code

               on October 18, 2019.

         3)    The Debtor proposed a plan that will repay 10% to her unsecured creditors with a

               payment of $414.00 for 60 months.

         4)    The Debtor had a prior Chapter 13 case, that was dismissed on August 21, 2019,

               Case No: 18-07004, within a year of filing, due to the trustee’s motion to dismiss

               for material default.

         5)    In the prior case, the Debtor did not turn over her 2018 tax returns or tax refund to

               the Trustee.

         6)    In the prior case, the Debtor used her 2018 tax returns to pay past due rent and catch

               up on living expenses, to avoid eviction.




                                                   2
  Case 19-29735      Doc 15       Filed 10/30/19 Entered 10/30/19 14:49:25         Desc Main
                                    Document     Page 3 of 3


       7)   In the instant case, Debtor understands that if required she is to turn over her tax

            returns and refund.

       8)   In the instant case, Debtor has budgeted her income and expenses and is employed

            with stable income and can afford her new plan payments.

       9)   In the instant case, Debtor’s payments will be made through payroll to ensure

            timely plan payments, an order has been entered with the court.

       10) In the instant case, Debtor has had a positive change in circumstances, she is current

            on her rent payments, and living expenses, she is employed with stable income and

            can afford her plan payments which will be made through payroll control and she

            understands she must turn over her tax returns and if she receives a refund is subject

            to turn it over, she can afford to make monthly trustee payments in a feasible

            chapter 13 plan.

       11) Debtor has provided this Honorable Court with an affidavit of change and income

            and expense schedules, see attached Affidavit and schedules I and J from her

            previous chapter 13 bankruptcy case, and the schedules I and J from her current

            chapter 13 bankruptcy case. See Affidavit and Exhibits A and B respectively.

       WHEREFORE, the Debtor prays that the Honorable Court enter an Order Extending the

Automatic Stay, and for such further relief that the Honorable Court may deem just and proper.


Dated: 10/30/19                                            Respectfully Submitted,

                                                    By:    /s/ David H. Cutler
                                                           David H. Cutler, esq.,
                                                           Counsel for Debtor(s)
                                                           Cutler & Associates, Ltd.
                                                           4131 Main St,
                                                           Skokie, IL 60076
                                                           Phone: (847) 673-8600


                                               3
